In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1245V
                                        UNPUBLISHED


    JENNIFER RILEY,                                         Chief Special Master Corcoran

                        Petitioner,                         Filed: June 10, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Causation-In-Fact; Influenza (Flu)
                                                            Vaccine; Axillary Nerve Injury
                       Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.

Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

       On August 21, 2019, Jennifer Riley filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (SIRVA) as a result of receiving the influenza (flu) vaccination on October
11, 2017. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On June 2, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Respondent concluded that Petitioner’s left axillary nerve injury was caused-in-fact by the
flu vaccine she received on October 11, 2017. Id. at 4. Specifically, Respondent “did not

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
identify any other causes for [P]etitioner’s left axillary nerve injury” and “records show that
she suffered the sequela of her injury for more than six months after vaccination.” Id. at
4-5. Respondent noted that he does not believe “[P]etitioner’s presentation meets the
definition of SIRVA as outlined by the Vaccine Injury Table because another condition or
abnormality is present that would explain the patient’s symptoms – namely, the left axillary
nerve injury, and defends the same.” Id. at 4, n.1 citing 42 C.F.R. § 100.3(a). Respondent
also noted that his concession does not include any symptoms ultimately found to be
associated with a cervical cord condition or any condition other than a left axillary nerve
injury.” Id. at 5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2